Citation Nr: 0024431	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  97-34 090	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to August 
1971.

This case comes before the Board on appeal from a June 1997 
rating decision of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).

The appellant had a previous claim for service connection 
for PTSD denied by rating decision in June 1995.  The 
veteran was notified of this determination later the same 
month, but did not appeal.  That rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (1999).  
The RO addressed the claim on the merits, apparently 
conceding that new and material evidence has been presented 
to reopen the claim, and the Board will also address the 
claim on a de novo basis.


FINDINGS OF FACT

The appellant has submitted evidence of a current medical 
diagnosis of PTSD, reported in-service stressors alleged to 
have caused the PTSD, and there is medical evidence which 
generally relates the current diagnosis of PTSD to in-service 
events.


CONCLUSION OF LAW

The appellant has submitted a well-grounded claim of service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.304(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has been treated for disability diagnosed as 
PTSD since 1994 and underwent VA examination in May 1997.  
The examiner in May 1997 found that there was possible PTSD 
and requested a further psychiatric evaluation.  Private 
physicians' statements from January 1994 and August 1997 
indicate a diagnosis of PTSD.  VA treatment notes from May 
1998 and October 1998 indicate a provisional diagnosis of 
PTSD, and an impression of PTSD related to service.  The 


appellant has indicated that in May 1970 he had a close 
friend named Kelsey killed (See PTSD questionnaire received 
in April 1995), and that his firebase was overrun by the 
enemy resulting in most of his company being killed or 
wounded, that he pulled guard duty, swept landmines and 
operated bulldozers (See VA psychological examination dated 
in October 1998).

The appellant has submitted at least some evidence of a 
current medical diagnosis of PTSD, reported in-service 
stressors alleged to have caused the PTSD, and the PTSD is at 
least generally linked to service by the medical reports.  
See, Gaines v. West, 11 Vet. App. 353 (1998) (claim for PTSD 
is well grounded where the claimant submits (1) medical 
evidence of a current disability; (2) lay evidence (presumed 
to be credible) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service occurrence or 
aggravation; and, (3) medical evidence which generally links 
the reported in-service stressor(s) to a medical diagnosis of 
PTSD).

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)).  The 
combination of the private physicians' statements, the VA 
examination finding possible PTSD, the VA treatment notes 
indicating a provisional diagnosis of PTSD and an impression 
of PTSD related to service, and the appellant's statements 
regarding his in service stressors are sufficient to 
establish a well-grounded claim for service connection for 
PTSD.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997) (citing 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 
78 F.3d 604 (Fed.Cir 1996) (table)); 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.304(f) (1998).


ORDER

The appellant's claim of service connection for PTSD is well 
grounded.



REMAND

Because the appellant has submitted a well grounded claim for 
PTSD, the duty to assist attaches.  38 U.S.C.A. § 5107(a).  
The appellant's claimed stressors are not corroborated by the 
evidence of record and should be submitted to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
an attempt to verify them.  The appellant should be offered 
the opportunity to submit any corroborating evidence with 
respect to his in-service stressors.

As previously indicated, the appellant underwent a VA PTSD 
examination in May 1997.  This examination provided a 
diagnosis of possible PTSD.  There had been a previous 
psychiatric examination in April 1997 where the examiner 
found that the criteria for PTSD had not been met, but 
private physicians' statements from 1994 and 1997 indicated a 
diagnosis of PTSD.  Additionally, there are VA treatment 
notes from May and October 1998 that indicate a provisional 
diagnosis of PTSD and an impression of PTSD related to 
service.  If the veteran's stressor(s) can be verified, the 
Board finds that the duty to assist requires that this case 
be remanded to the RO for an additional psychiatric 
examination to resolve the issue of whether or not the 
appellant has PTSD that is related to service.

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. 
§ 3.304(f) (1999). 

Eligibility for a PTSD service connection award requires 
three elements must be present according to VA regulations: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) a link, established by medical evidence, between the 
current symptoms and the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1999) (as amended, 64 Fed. Reg. 32808, 
June 18, 1999).  As amended, section 3.304(f) provides that 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 1991).

In deciding this appeal, the RO should apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).

The Board's interpretation that the amended version of 
38 C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the United States Court 
of Appeals for Veterans Claims (the Court).  In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997).

The interpretation that the revised version of 38 C.F.R. 
§ 3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran 
and provide him the opportunity to 
identify all sources of treatment 
received for PTSD since service, and to 
either submit such records himself or 
furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  All records 
obtained should be added to the claims 
folder.  

2.  The RO should also request from the 
appellant a statement containing as much 
detail as possible regarding the 
stressor(s) to which he was exposed 
during service.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in 
Vietnam, duty assignments, and the names 
and other identifying information 
concerning any individuals involved in 
the events.  The appellant should be 
told that the information is necessary 
to obtain supportive evidence of the 
stressful events, allow the appellant 
reasonable time to respond, and inform 
him that failure to respond may result 
in adverse action.

3.  Regardless of the appellant's 
response, the RO should review the file 
and prepare a summary of all the claimed 
stressors, including all statements made 
on the PTSD questionnaire in the claims 
file, as well as all statements reported 
by various examiners in the file.  This 
summary, the service personnel records, 
and all associated documents should be 
sent to USASCRUR, 7798 Cissna Road, 
Springfield, Virginia, 22150.  See VA 
MANUAL M21-1, Part VI, Paragraph 7.46 
(1992).  USASCRUR should be requested to 
provide any information which might 
corroborate the appellant's alleged 
stressors, specifically any combat 
related incidents including the 
overrunning of the firebase where the 
appellant was stationed.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  The RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

5.  If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
the veteran should be afforded a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
The claims folder and a copy of this 
remand must be provided to the examiner 
prior to the examination.  The examiner 
should determine the true diagnoses of 
any currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for 
PTSD, and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria in required.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
and (2) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record and 
found sufficient to produce PTSD by the 
examiner.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
tests reports should thereafter be 
associated with the claims folder.

6.  After the development requested is 
completed, the RO should readjudicate 
the claim of service connection for PTSD 
on the merits, with consideration given 
to all of the evidence of record.  The 
provisions of 38 C.F.R. § 3.304(f) 
(1999), as amended, should be 
considered.  If the benefits remain 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) which provides citation to and 
discussion of the relevant law and 
regulations and they should be provided 
a reasonable period of time in which to 
respond to the SSOC.

Thereafter, and if appropriate, the case should be returned 
to the Board after compliance with all requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



